   Case 3:17-cv-00601-MHL Document 187-6 Filed 03/21/20 Page 1 of 1 PageID# 2987




 From:      "Frank, Terry C." <tcfrank@kaufcan.com>
 Date:      Wednesday, March 11, 2020 5:14 PM
 To:        "Steven Biss" <stevenbiss@earthlink.net>; "Jason Goodman" <truth@crowdsourcethetruth.com>
 Attach:    Redline_TCF Comments_Joint Proposed Final Pretrial Order-1_18246034(2).PDF; Joint Proposed Final
            Pretrial Order_18244353(2).DOC
 Subject:   Comments to proposed Joint Final Pretrial Order

Gentlemen-
Please see attached our comments to the stipulations, facts presented and triable issues with redline
and clean versions. I will send my exhibits and objections to exhibits tomorrow afternoon.

Mr. Goodman- We need to file this tomorrow and need your input on stipulations and any exhibits you
intend to use. Please send those with enough time for us to comment before filing tomorrow by 5:00.

Regards,

Terry

Terry C. Frank
Kaufman & Canoles, P.C.
Two James Center
1021 East Cary Street, Suite 1400
Richmond, VA 23219-4058

T (804) 771.5745
F (888) 360.9092
tcfrank@kaufcan.com
www.kaufCAN.com




The information contained in this electronic message is legally privileged and confidential
under applicable law, and is intended only for the use of the individual or entity named above.
If you are not the intended recipient of this message, you are hereby notified that any use,
distribution, copying or disclosure of this communication is strictly prohibited. If you have
received this communication in error, please notify Kaufman & Canoles at (757) 624-3000 or
by return e-mail to helpdesk@kaufcan.com, and purge the communication immediately without
making any copy or distribution.
